American Stevedoring, Inc. v Red Hook Container Term. LLC (2019 NY Slip Op 01835)





American Stevedoring, Inc. v Red Hook Container Term. LLC


2019 NY Slip Op 01835


Decided on March 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 14, 2019

Acosta, P.J., Manzanet-Daniels, Kapnick, Kahn, Oing, JJ.


651472/12 8708N 8707

[*1] American Stevedoring, Inc., Plaintiff,
vRed Hook Container Terminal LLC, et al., Defendants, Seneca Insurance Company, Inc. doing business as The Seneca Companies, Defendant-Respondent, The Alex N. Sill Company, Nominal Defendant.
Red Hook Container Terminal, LLC, Third-Party Plaintiff,
vJBL Trinity Group, LTD, Third-Party Defendant-Appellant.


Keidel, Weldon & Cunningham, LLP, White Plains (Robert J. Grande of counsel), for appellant.
Saretsky Katz & Dranoff, L.L.P., New York (Allen L. Sheridan of counsel), for respondent.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered August 15, 2016, which, to the extent appealed from as limited by the briefs, denied third-party defendant's (JBL) request for production by defendant Seneca Insurance Company, Inc. of insurance policies issued to other customers containing commercial property and inland marine coverage, in addition to the subject flood endorsement, denied its request for all but 10% of the underwriting files for policies already produced, and denied its request for documents related to the flood endorsement that were provided to state insurance departments for approval to use the form, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered January 20, 2017, unanimously dismissed, without costs, as abandoned.
The motion court providently exercised its discretion in denying JBL's requests for unrelated insurance policies containing commercial property and inland marine coverage, in addition to the flood endorsement, and for submissions to state insurance departments regarding the flood endorsement form, and limiting its request for the underwriting files for policies already [*2]produced, because JBL has failed to demonstrate that the information produced thus for was insufficient to prepare its defense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 14, 2019
CLERK